Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.



I. ALLOWABLE SUBJECT MATTER

	Claims 12-15 are allowable. Claim 12-15 are allowable because the cited references do not disclose  “ the self-healing layer comprising: polyurethane in a range of 60% to 80% by volume; epoxy vinyl ester in a range of 10% to 15% by volume; epoxy in a range of 10% to 15% by volume; and polyurethane microcapsules filled with silane compound and in a range of 0.01% to 0.3% by volume; and a polysiloxane mixture in a range of 1% to 3% by volume” (fig 6 602) as recited in claim 12.
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 2 and 10 are objected to because the cited references do not disclose “wherein: polyurethane is in a range of 60% to 80% by volume; epoxy vinyl ester is in a range of 10% to 15% by volume; epoxy is in a range of 10% to 15% by volume; the polyurethane microcapsules are in a fig 6 602).

II. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 11/27/2019, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.

III. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al US20160320803 in view of Braun et al US 20070166542.

Consider claim 1. Oh discloses a self-healing ([0062] self-healing layer 250) keyboard of an electronic device (fig 2 flexible touchscreen display device covered by window substrate [0061]. Note that touch screens have virtual keyboards which are part of the touch screen display [0007] touch screens replaces tradition keyboard with input directly on display. Mobile phone, tablet etc. Hereinafter the keyboard will be interpreted as being composed of the display and the touchscreen), comprising: 
a self-healing film disposed over a keyboard [0062] fig 2 self-healing coating 250 formed on top of touch screen panel 150 and display 100. Also see fig 3, the self-healing film comprising a self-healing layer [0076] self-healing material forming the self-healing coating layer, 
Oh does not disclose self-healing layer comprising polyurethane, epoxy vinyl ester, epoxy, polyurethane microcapsules filled with silane compound and a polysiloxane mixture.

Braun however discloses the self-healing layer (fig 1a-1c) comprising polyurethane [0042] [0058] polyurethane, epoxy vinyl ester [0033][0058] epoxy vinyl ester, epoxy [0041][0058] epoxy, polyurethane microcapsules[0079] polyurethane microcapsules[0086] methylacryloxypropyltriethoxysilane filled with silane compound, and a polysiloxane mixture[0048] tetrakis(acetoxydibutyltinoxy)silane, [0077][0086] HOPDMS PDES [0084] PDMS.
Oh contains a "base" device/method of a self-healing layer.  Braun contains a "comparable" device/method of self-healing layer that has been improved in the same way as the claimed invention.  The known "improvement" of Braun could have been applied in the same way to the "base" device/method of Oh and the results would have been predictable and resulted in self-healing layer comprising polyurethane, epoxy vinyl ester, epoxy, polyurethane microcapsules filled with silane compound and a polysiloxane mixture.  Furthermore, both Oh and Braun use and disclose similar functionality (i.e., protecting surfaces from damage) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Braun also provide the benefit of a self-heal coating that can maintain protection when subjected to a crack [0004]. One of ordinary skill in the art would have been capable of 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention

Consider claim 3. Oh as modified by Braun disclose the self-healing keyboard as claimed in claim 1, wherein the polysiloxane mixture comprises any one of poly-dimethylsiloxane (PDMS) resin, hydroxy end-functionalized PDMS (HOPDMS), poly-diethoxysiloxane (PDES), or a combination thereof Braun [0048] tetrakis(acetoxydibutyltinoxy)silane, [0077][0086] HOPDMS PDES [0084] PDMS.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 4. Oh as modified by Braun disclose the self-healing keyboard as claimed in claim 1, wherein the self-healing layer has a thickness in a range of about 15 μm to 100 μm Oh [0074] 20 μm to 50 μm

Consider claim 5. Oh as modified by Braun disclose the self-healing keyboard as claimed in claim 1, wherein the self-healing film comprises a substrate, wherein the self-healing layer is deposited over the substrate, such that the self-healing film interfaces with the keyboard through the substrate Oh fig 2 fig 3 layer 250 is on layer 210 which is a substrate made of Polyimide or PET or PMMA [0075].

Consider claim 6. Oh as modified by Braun disclose the self-healing keyboard as claimed in claim 5, wherein the substrate is of a material selected from one of elastomers, polyester, polycarbonate, or a combination thereof  Oh [0075] elastomer.


1.	Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al US20160320803 in view of Braun et al US 20070166542 and further in view of Kikuchi US 20180361719.

Consider claim 7. Oh as modified by Braun disclose the self-healing keyboard as claimed in claim 5, but do not disclose wherein the substrate has a thickness in a range of about 25 μm to 900 μm 

Kikuchi however discloses wherein the substrate has a thickness in a range of about 25 μm to 900 μm [0201] substrate may have a thickness of 0.01 μm to 10000 μm.
Oh as modified by Braun contains a "base" device/method of a self-healing layer.  Kikuchi contains a "comparable" device/method of self-healing layer that has been improved in the same way as the claimed invention.  The known "improvement" of Kikuchi could have been applied in the same way to the "base" device/method of Oh as modified by Braun and the results would have been predictable and resulted in wherein the substrate has a thickness in a range of about 25 μm to 900.  Furthermore, both Oh as modified by Braun and Kikuchi use and disclose similar functionality (i.e., protecting surfaces from damage) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Kikuchi also provide the benefit of a self-heal coating with improved properties [0005-0008 One of ordinary skill in the art would have been capable of applying this known 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention

Claim 8 is rejected for similar reasons to claim 1, Claims 4-5 and claim 7.
Claim 9 is rejected for similar reasons to claim 3.
Claim 11 is rejected for similar reasons to claim 6


IV. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho et al. US 20180223127 discloses an electronic device with anti-fingerprinting with self-healing property.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 01/25/2022Primary Examiner, Art Unit 2692